Citation Nr: 1046030	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-14 045	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Whether the reduction in rating from 40% to 20% for diabetes 
mellitus (DM) was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This appeal to the Board of Veterans Appeals (Board) arises from 
a July 2005 rating action that reduced the rating for the 
veteran's DM from 40% to 20%.

By decision of July 2009, the Board found that the reduction in 
rating from 40% to 20% for DM was proper.  The Veteran appealed 
the decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  By July 2010 Order, the Court vacated the Board's July 
2009 decision and remanded the matter to the Board for compliance 
with instructions contained in a June 2010 Joint Motion for 
Remand of the appellant and the VA Secretary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced 
duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, and the Court's Order, the 
Board finds that all notice and development action needed to 
fairly adjudicate the claim on appeal has not been accomplished.

On February 2005 VA examination, the assessment was non-insulin-
dependent DM with moderate impairment.  By rating action of July 
2005, the RO reduced the rating for the veteran's DM from 40% to 
20% from October 2005 based on material improvement in his 
condition.  In January 2006, a VA physician noted that the 
Veteran had been followed for DM that was complicated with 
retinopathy, that he took a maximum dosage of 3 oral hypoglycemic 
agents that would not control his blood sugar, and that insulin 
had been added to his medications during the last several months.  
In December 2007, the Veteran argued that his DM had increased in 
severity, and that he was now required to take insulin.  November 
2008 VA examination showed insulin-dependent DM with diabetic 
retinopathy, and the examiner opined that this disability 
affected the veteran's usual activities, preventing him from 
participating in sports and exercise, severely impairing his 
ability to drive and do chores, and moderately impairing his 
recreational ability and ability to shop and travel.  In June 
2009 written argument, the veteran's representative requested a 
new VA examination, stating that current medical evidence of 
record was inadequate to properly evaluate the degree of severity 
of the DM and associated disabilities.  

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. Brown,  
8 Vet. App. 417, 422 (1995).  

As the medical evidence of record is unclear as to whether the 
veteran's DM has materially improved since the 2005 reduction in 
rating, the Board finds that due process of law requires that 
this case must thus be remanded to the RO to obtain a VA 
examination of the Veteran to resolve this matter prior to an 
appellate decision in this case.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R.   § 3.655 (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.   If the Veteran does not report for the scheduled 
examination, the RO must obtain and associate with the claims 
folder a copy of any notice of the date and time of the 
examination sent to him by the VA medical facility at which it 
was to have been conducted.

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, 
the Board finds that the complete records of all treatment and 
evaluation of the veteran's DM at the Montgomery, Alabama VA 
Medical Center from December 2008 to the present time should be 
obtained and associated with the claims folder.  The Board points 
out that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements imposed 
by the VCAA are met, this case is hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran's DM at the 
Montgomery, Alabama VAMC from December 2008 
to the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses received 
should be associated with the claims 
folder.

2.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
examination to determine the degree of 
severity of his DM and how it impairs him 
functionally.  The entire claims folder 
must be made available to the examiner for 
review, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis. 

The examiner should report whether the 
veteran's DM requires (a) insulin and a 
restricted diet, or an oral hypoglycemic 
agent and a restricted diet; (b) insulin, a 
restricted diet, and regulation of 
activities (defined as avoidance of 
strenuous occupational and recreational 
activities); (c) insulin, a restricted 
diet, and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic 
reactions requiring 1 or 2 hospitalizations 
per year, or twice a month visits to a 
diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated; or (d) more than 1 daily 
injection of insulin, a restricted diet, 
and regulation of activities (defined as 
avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic agents 
requiring at least 3 hospitalizations per 
year, or weekly visits to a diabetic care 
provider, plus either progressive loss of 
weight and strength, or complications that 
would be compensable if separately 
evaluated.  

The examiner should render a specific 
opinion for the record as to whether the 
veteran's DM requires regulation of 
activities (defined as avoidance of 
strenuous occupational and recreational 
activities).

All examination findings, together with the 
complete rationale for the comments and 
opinions expressed, should be set forth in 
a printed (typewritten) report.

4.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority, to include consideration of the 
propriety of a separate disability rating 
for diabetic retinopathy.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.
 
7.  Unless the benefit sought on appeal is 
granted to the veteran's satisfaction, the 
RO must furnish him and his representative 
an appropriate Supplemental Statement of 
the Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

